DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II, claims 3-12, in the reply filed on 20 April 2021 is acknowledged.  The traversal is on the ground(s) that a search for the compound of general formula 1 would encompass a search for the subject matter of the remaining claims and there would be no serious search burden.  This is not found persuasive because the structures of formulas 1 and 3 (the most generic formulas of Groups I and II) are different enough that a search for one structure would not necessarily encompass the other.  For instance, the structure of formula 3 appears to be a polymer whereas the structure of formula 1 is a compound.  Further, the structures contain different groups (OH for formula 1 and –O(C=O)NH- for formula 3).  Therefore, a search for one group would not encompass a search for the other groups and a serious search burden does exist.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1, 2, 13, and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 20 April 2021.

Claims 3-12 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 14, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Claims 1, 2, and 13, directed to the invention(s) of a silicon-containing compound and method for forming a stretchable film comprising the silicon-containing compound do not require all the limitations of an allowable product claim, and have NOT been rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups II and IV as set forth in the Office action mailed on 23 March 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 3-12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claim 3 is directed to a specific urethane resin and independent claim 14 is directed to a method of forming a stretchable film which comprises a resin for formula 4, which is a more specific version of the urethane resin of claim 3.  None of the prior art of record teaches or renders obvious a urethane resin represented by formula 3 or formula 4 as claimed in claims 3 and 4.  Therefore, claims 3-12 and 14 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The presence of withdrawn claims 1, 2, and 13.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA C SCOTT whose telephone number is (571)270-3303.  The examiner can normally be reached on Monday-Friday, 8:30-5:00, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANGELA C SCOTT/Primary Examiner, Art Unit 1767